Citation Nr: 0603830	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the neck and back.

2.  Entitlement to service connection for left leg and ankle 
disabilities.

3.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel

INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This appeal arises from a May 2001 rating decision of the 
Chicago, Illinois Regional Office (RO).  The Board notes that 
the veteran presented testimony at a November 2003 Travel 
Board hearing before a judge who is no longer with the Board.  
Thereafter, the veteran elected to have another hearing that 
was conducted by the undersigned judge in August 2005.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a disability 
of the neck or back to include DDD or arthritis that was 
manifest in service, that was manifest within the initial 
post service year, or that is related to disease or injury 
during service.

3.  The veteran does not currently suffer from a chronic 
disability of the left leg or ankle.

4.  Diverticulitis was first manifest in the medical record 
many years following separation from service and is not 
related to disease or injury during service.






CONCLUSIONS OF LAW

1.  A neck or back disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).

2.  A left leg or ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Diverticulitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Private medical records from June 1993 show that the veteran 
was seen for abdominal pain.  Diagnostic testing in July 1993 
was interpreted as showing generalized diverticulosis.  An 
endoscopy in August 1993 also showed the presence of 
diverticulosis.

On VA examination in January 1999, the diagnoses included 
diverticulosis and spondylosis with chronic low back pain.

A November 1998 VA treatment note shows an assessment of 
nonspecific left ankle joint pain. 

An April 1999 private x-ray report included findings of DDD 
of the neck and low back.  An April 1998 MRI report included 
DDD of the low back.

In January 1999, the veteran indicated that when serving in 
the military he was told to drink milk instead of water which 
caused him to become constipated and led to the development 
of diverticulosis.  He also stated that military training 
caused damage to his left leg and ankle and back that 
resulted in chronic disorders.  

Statements in November 2002 from the veteran's brother, 
cousin, and a long time friend indicate that the veteran was 
in good health prior to service, that he suffered from back, 
shoulder, and stomach pain after service, and that he 
received medical treatment for the claimed disorders 
following service.  

On VA gastrointestinal examination in June 2004, the examiner 
reviewed the veteran's claims folder.  The veteran reported 
that his stomach problems began in service when he was unable 
to drink the water and only drank milk.  The diagnosis was 
diverticulosis that was at least as likely as not secondary 
to chronic constipation.

On VA orthopedic examination in June 2004, the examiner 
reviewed that veteran's claims folder.  No specific injury to 
the neck or back was reported during service by the veteran, 
but he related that he carried heavy objects up and down 
hills during service.  The diagnoses included arthritis and 
DDD of the neck and back.  Physical examination and x-rays of 
the left knee and leg were normal.  It was opined that it was 
less likely than not that any disability of neck, back or 
left lower extremity was caused by service.  It was felt that 
any current disability was most likely due to the aging 
process.

Multiple lay statement were received in September 2005 from 
long time friends of the veteran who indicated that the 
veteran to their recollection first suffered from chronic 
stomach and back disorders following his discharge from the 
military.

The veteran testified in August 2005 that he developed back, 
ankle, and leg problems due to carrying heavy objects up 
hills during service; and that he was unable to drink water 
in Germany which led to drinking milk and the development of 
constipation and diverticulosis. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2005), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2005)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that he currently suffers from back, 
neck, and left leg and ankle disabilities and diverticulitis 
that are related to service.  The evidence does not support 
these claims. 

With regard to the neck and back, medical records starting in 
the late 1990s show the presence of DDD and arthritis.  Upon 
review of the claims folder and performing an examination, a 
VA examiner in June 2004 opined that it was less likely than 
not that any disability of the neck or back was related to 
service.  It was felt that current neck and back disability 
was most likely due to the aging process.  There is no 
medical evidence or medical opinion to the contrary.  

It is equally clear that the veteran's statements and 
testimony and statements from multiple friends and family 
members (although they can comment on what they observed), do 
not rise to the level of competent medical evidence of a 
diagnosis or a nexus opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  This lay evidence, in the 
aggregate, does not speak to the issue of whether a chronic 
back or neck disability, that was first manifest many years 
after service, is related to disease or injury in service.  
Accordingly, the lay evidence submitted lacks any significant 
probative value relative to the issues on appeal.  

With regard to the left leg and left ankle, treatment records 
show that the veteran has complained of pain.  VA x-rays in 
June 2004 of the left leg and ankle were interpreted as being 
normal.  The VA examiner in June 2004 concluded that the left 
leg and ankle were normal.  In the case of Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), the Court determined that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  As with the 
issue of service connection for disability of the neck and 
back, neither the veteran nor friends or family members can 
present viable medical evidence.  Espiritu, Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must be denied.  

With regard to the claim for diverticulosis, the medical 
record shows that this disability was first present in the 
early 1990s.  The VA examiner in June 2004, following a 
review of the record and a current examination, opined that 
diverticulosis was as likely as not related to chronic 
constipation.  The examiner did not, however, link the onset 
of constipation with the veteran's theory that constipation 
was the result of having to drink milk in service as the 
water was not potable.  As a result, there is no medical 
evidence to connect diverticulosis, that was first manifest 
many decades after service, with disease or injury during 
service in the early 1950s.  As with the other issues, 
neither the veteran nor friends or family members can present 
viable medical nexus evidence.  Espiritu, Id.

In deciding this claim the Board also takes into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard in cases 
(such as the case at bar) where the service medical records 
are presumed destroyed while in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the doubt belongs to the veteran. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  There is no competent, credible evidence to connect 
any of the disabilities on appeal with the veteran's military 
service.  The Board therefore determines that the 
preponderance of the evidence is against his claim, and the 
benefit-of-the-doubt standard is therefore inapplicable.  
Accordingly, entitlement to service connection for neck and 
back disorders, left leg and ankle disorders, and 
diverticulosis must be denied.  Gilbert, supra, at 57-58; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in February 2001 and May 2004 as well 
as a statement of the case in June 2002 and supplemental 
statements of the case in May 2003 and February 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran appeared 
and presented testimony in support of his claim in August 
2005.  The service medical records have not been obtained; 
however, the National Personnel Records Center certified in 
June 1998 that those records were unavailable.  Accordingly, 
the Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided a 
VA examination in June 2004 to include medical nexus opinions 
with regard to the instant claim.  The Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another VA examination.  As another 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in February 2001 prior to the initial unfavorable AOJ 
decision in May 2001.


ORDER

Entitlement to service connection for degenerative disc 
disease (DDD) of the neck and back is denied.

Entitlement to service connection for left leg and ankle 
disabilities is denied.

Entitlement to service connection for diverticulosis is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


